Opinion filed January 4,
2013
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-12-00282-CV
                                                    __________
 
                   IN THE
INTEREST OF T.M. AND C.M., CHILDREN

 
                                   On
Appeal from the 35th District Court
 
                                                           Brown
County, Texas
 
                                                 Trial
Court Cause No. DV0808185
 

            
                                            M
E M O R A N D U M    O P I N I O N
            Thomas
Wayne Womack and Mary Womack are the appellants in this appeal.  They have
filed an unopposed motion to dismiss the appeal pursuant to Tex. R. App. P. 42.1(a)(1).  In the
motion, appellants state that they “request to dismiss their cause of action at
this time.”  Therefore, in accordance with appellants’ request, we dismiss the
appeal. 
The
motion to dismiss is granted, and the appeal is dismissed. 
 
 
                                                                                                PER
CURIAM
 
January 4, 2013
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.